Citation Nr: 0517047	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-10-637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of left knee 
meniscectomies, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit Michigan, which denied a higher rating for the 
left knee disorder.

In June 2000, the veteran presented personal testimony at the 
RO, and in October 2002, the veteran presented personal 
testimony before the undersigned Veterans Law Judge during a 
Travel Board hearing.  Transcripts of the June 2000 and 
October 2002 hearings are of record.  

In November 2003, the Board remanded the issue of entitlement 
to service connection for residuals of left knee 
meniscectomies to the Appeals Management Center (AMC) in 
Washington DC.  A review of the claims file reveals that 
further development is necessary before proceeding to the 
merits of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

In April 2003, the veteran was afforded a VA medical 
examination of the left knee.  The examination, performed by 
a nurse practitioner (NP), raised more questions than it 
resolved.  During the April 2003 VA examination, the NP noted 
that the veteran suffered from Osgood-Schlatter disease and 
opined that the condition is at least as likely as not 
related to active duty service.  A review of the claims file 
reveals that the RO has not established service connection 
for Osgood-Schlatter disease.  The issue of an increased 
rating is inextricably intertwined with the unresolved issue 
of service connection for Osgood Schlatter disease of the 
left knee.

The NP also reported a diagnosis for mild medial compartment 
degenerative joint disease, status postoperative medial 
meniscectomy.  This additional impairment has not been 
considered by the RO.

Also worth noting is that VA's general counsel has held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  More recently, the 
general counsel held that separate ratings could also be 
provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for residuals of left 
knee meniscectomies.  After securing the 
necessary release(s), the RO should 
obtain copies of those records, and have 
them associated with the claims file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO should schedule the veteran 
for VA orthopedic examination to 
determine the extent of the left knee 
disability.  Prior to the examination, 
the claims folder must be made available 
to the physician for review in the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
indicated tests and studies, including X-
ray studies, are to be performed.  The 
examination should include range of 
motion testing with notation as to the 
extent to which motion is limited by 
pain.  

The physician is asked to identify and 
describe any current left knee 
symptomatology, including any functional 
loss associated with the left knee 
meniscectomies due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the physician should so 
state. The examiner should also inquire 
as to whether the veteran experiences 
flare-ups. If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.

The physician is to review the April 2003 
VA medical examination report, and 
comment on the assessment of Osgood 
Schlatter disease, as well as other 
comments made by the NP regarding the 
left knee disorder.  If Osgood Schlatter 
disease is diagnosed, the physician is to 
indicate whether it pre-existed the 
service-connected left knee disorder, or 
whether it is due to or aggravated by the 
service connected left knee disorder.  A 
complete rationale is to be provided for 
any opinion rendered. 

3.  The RO must give the veteran adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




